DETAILED ACTION
Election/Restriction
The previous restriction mailed 06/30/2021 on has been withdrawn following a phone call with Attorney Matthew J. Seward about a species for figure 18 missing from the previous restriction. The new restriction is as follows. 
This application contains claims directed to the following patentably distinct groups of species: 
Group A: Figs. 2-9, 14 and 15, H shaped transition area
Group B: Figs. 10,12,13, 16 and 17, frustoconical transition area
Group C: Figs. 11 and 18, curved transition surfaces
Applicant must elect one of the following patentably distinct species: 
Species A1: Fig. 14, H shaped transition area, with eccentric central portion with tangential central bore wall
Species A2: Fig. 15, H shaped transition area, with eccentric central portion with offset central bore wall
Species B1:  Fig. 16, asymmetric frustoconical, with eccentric central portion with tangential central bore wall
Species B2: Fig. 17, asymmetric frustoconical, with eccentric central portion with offset central bore wall
Species C1: Fig. 11, hourglass shaped transition area 
Species C2: Fig. 18, undulating tubular structure with a waisted section
These species are independent or distinct because of the differences in the transition area as disclosed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims except claim 287 which specifically states the curved surfaces of species C are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a 
separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a 
separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field 
of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/           Examiner, Art Unit 3774                                                                                                                                                                                             

/JERRAH EDWARDS/           Supervisory Patent Examiner, Art Unit 3774